Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-14-2008

USA v. Taylor
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3627




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Taylor" (2008). 2008 Decisions. Paper 1228.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1228


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-3627


                          UNITED STATES OF AMERICA

                                           v.

                               JONATHAN TAYLOR,
                                        Appellant


                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         (D.C. Criminal No. 05-cr-00359-1)
                      District Judge: Honorable James T. Giles


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 25, 2008

             Before: McKEE, RENDELL and TASHIMA*, Circuit Judges

                                 (Filed: May 14, 2008)


                             OPINION OF THE COURT


RENDELL, Circuit Judge.

      Jonathan Taylor appeals from his conviction for carjacking, carrying a firearm

__________________

   * Honorable A. Wallace Tashima, Senior Judge of the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
during and in relation to a crime of violence, and being a felon in possession of a firearm

in violation of 18 U.S.C. §§ 2119(1), 924(c), and 922(g), respectively, as well as his

sentence of 240 months of imprisonment. He requests that we vacate his conviction and

sentence and remand for a new trial or re-sentencing. For the reasons that follow, we will

affirm the conviction and the sentence imposed by the District Court.

                                        I. Conviction

       On appeal, Taylor argues that his conviction should be vacated both because the

District Court denied his motion to suppress his confession and because the District Court

failed to give his proposed jury instructions. We disagree. Because we write for the

parties, we will recite only facts pertinent to this appeal.

                                   A. Motion to Suppress

       Taylor contends that the District Court erred in admitting his confession to police.

First, he argues that the District Court misunderstood the basis for his suppression

motion. Second, he contends that his confession was coerced.1

       We review the District Court’s refusal to suppress the confession for clear error as

to the underlying facts, but exercise plenary review as to issues of law. United States v.




       1
        Taylor also claims that the District Court failed to properly limit its inquiry during
cross-examination of him and questioned him regarding his conduct during the
carjacking. This claim is meritless and does not warrant suppression. Federal Rule of
Evidence 614 expressly authorizes district courts to “interrogate witnesses.” Having
taken the stand, Taylor subjected himself to such questioning.

                                               2
Inigo, 925 F.2d 641, 656 (3d Cir. 1991).

       Before trial, Taylor moved to suppress his confession because, he contended, the

statement was not voluntary in that he was promised that, should he make a statement, he

would receive medical care. At a hearing before the District Court, he testified that after

a chase by the Philadelphia Police, he had been tackled, sprayed with mace, and kicked in

the face. He claimed that he blacked out several times in the back of the police van and

later that evening in his cell. Approximately six hours after his arrest, he was taken from

his cell to an interrogation room by Detective James McCullough for an interview. He

testified that he told McCullough he was in pain and was told he would be taken to the

hospital once he stated to McCullough what had happened. He also said that another

officer came in and grabbed him by his collar and told him he would be taken to the

hospital if he explained what had happened. The following morning, Taylor was taken to

the hospital to be examined and x-rayed; he was treated for bruises and given pain

medication. Although he claimed to have told the doctors that he had blacked-out, the

medical record does not mention it.

       Detective McCullough testified that he went to Taylor’s cell to inform him of the

charges that would be brought against him. He said that when Taylor was told that he

was to be charged with pointing a gun at the police, he denied having done so. Taylor

then agreed to come to an interrogation room where McCullough read him his rights and

took down his statement. McCullough testified that he noticed that Taylor had a bruise



                                             3
under his eye and a mark on his cheek, but that Taylor did not appear to be in pain or ask

for medicine or to see a doctor. He stated that he did not tell Taylor that he would not

receive medical care unless he confessed or that he would receive medical care if he did.

The Court credited McCullough’s testimony, not Taylor’s, and denied the suppression

motion.

       Taylor argues that the District Court mistakenly believed that he objected to the

statement on the ground that he was physically incapable of comprehending his waiver of

constitutional privileges. Nothing in the record supports his proposition. Near the

beginning of the hearing, the District Court stated that “[t]he issue is whether or not he

was, in any way, promised anything special or coerced in any way so as to cause him to

make a statement.” App. Vol. II 8 (emphasis added). Thus, the District Court properly

understood his objection.

       We find no error in the District Court’s denial of Taylor’s motion for suppression.

We have noted that clear error will rarely be found when a District Court’s determination

about the credibility of witnesses is supported by testimony that is coherent, plausible,

internally consistent, and not contradicted by external evidence. United States v.

Igbonwa, 120 F.3d 437, 441 (3d Cir. 1997) (citing Anderson v. City of Bessemer City, 470
U.S. 564, 575 (1985)). Here, there was conflicting testimony between the defendant and

Detective McCullough. In rendering its decision, the District Court credited the

testimony of Detective McCullough and found Taylor to be incredible. The District



                                              4
Court found that McCullough “did nothing to cause Mr. Taylor to make the statement that

he made, and that there was no promise or need to promise Mr. Taylor anything under the

circumstances because there was no apparent need, no apparent medical emergency, and

there was no request by Mr. Taylor for medical assistance.” App. Vol. II 77-78. The

District Court did not commit error in denying Taylor’s suppression motion.

                                    B. Jury Instruction

       Taylor also argues that the District Court erred in declining to deliver his proposed

jury instruction for the conditional intent required for a carjacking conviction. He

contends that the instruction used by the Court set forth neither the required mens rea nor

the defense’s position as to conditional intent. We disagree.

       We exercise plenary review in determining “whether the jury instructions stated

the proper legal standard.” United States v. Leahy, 445 F.3d 634, 643 (3d Cir. 2006). We

review the refusal to give a particular instruction or wording of instructions for abuse of

discretion. Id. Reversal is required only when the proposed instruction was “correct, not

substantially covered by the instructions given, and so consequential that the refusal to

give the instruction was prejudicial to the defendant.” Id. at 651.

       For a conviction under 18 U.S.C. § 2119, the Government must prove beyond a

reasonable doubt that the defendant “(1) with intent to cause death or serious bodily harm

(2) took a motor vehicle (3) that had been transported, shipped or received in interstate or

foreign commerce (4) from the person or presence of another (5) by force and violence or



                                              5
intimidation.” United States v. Applewhaite, 195 F.3d 679, 685 (3d Cir. 1999). As the

Supreme Court has said, “in a carjacking case in which the driver surrendered or

otherwise lost control over his car without the defendant attempting to inflict, or actually

inflicting, serious bodily harm, Congress’ inclusion of the intent element requires the

government to prove beyond a reasonable doubt that the defendant would have at least

attempted to seriously harm or kill the driver if that action had been necessary to

complete the taking of the car.” Holloway v. United States, 526 U.S. 1, 11-12 (1999)

(emphasis added). In Taylor’s case, the Government was required to prove that his intent

was conditional.

       Here, the District Court provided clear and repeated instructions on conditional

intent that properly instructed the jury as to the standard. Although the District Court

refused to give the defendant’s proposed version of the instruction, the Court stated the

key point of the defense theory numerous times and in several different ways. For

instance, the District Court instructed the jury that the evidence “has to show [that] the

defendant had the intention of causing death or serious bodily injury if it was necessary to

take the car. If the evidence in the case falls short of that, then the government hasn’t met

its burden of proof.” App. Vol. IV 293. The Court stated the proper legal standard and

did not abuse its discretion in declining to deliver Taylor’s proposed instruction. Taylor’s

argument that the Court erred in its instructions to the jury therefore fails.




                                               6
                                         II. Sentence

       Taylor advances two arguments regarding his sentence: (1) that the District Court

misapprehended its authority to depart downward from the career offender guidelines and

(2) that it failed to address and articulate all of the 18 U.S.C. § 3553(a) factors in

imposing the sentence.

       At sentencing, Taylor moved for a downward variance from the career offender

guidelines to a sentence of “ten [years] plus something on top of that.” App. Vol. II 105.

The District Court initially stated that it did not have the authority to grant a downward

departure. Id. at 109-10. It mistakenly stated that it could not depart downward as to the

career offender guideline because of “lack of jurisdiction.” Id. at 110. The Court decided

there was no merit to Taylor’s argument because “the mere fact that the offenses in the

past were committed–separate offenses were committed close together, does not make

them a single offense. They are two separate offenses, and they count the same.” Id. at

109. Subsequently, government counsel informed the District Court that it had the

authority and discretion to depart downward from the career offender guidelines under

United States v. Shoupe, 35 F.3d 835 (3d Cir. 1994). The District Court corrected itself,

saying, “what I found was that even if I had authority, [i]t would not be proper.” App.

Vol. II 114. “[B]ecause logically, two crimes are two crimes”, it explained, “[t]he only

fairness is to say the two crimes were two separate crimes. That’s why I would not

exercise the discretion.” Id. at 114-15. Given the correction, the District Court



                                               7
committed no error in refusing to depart downward from the career offender guideline.

       Having found no procedural error in the District Court’s decision not to depart

downward from the career offender guideline, we review the overall sentence for

reasonableness. United States v. Grier, 475 F.3d 556, 568 (3d Cir. 2006) (en banc)

(citing United States v. Booker, 543 U.S. 220, 260-63 (2005)). Contrary to Taylor’s

assertions, the record establishes that the District Court properly considered the factors

found in 18 U.S.C. § 3553(a), complying with this Court’s decision in United States v.

Cooper, 437 F.3d 324 (3d Cir. 2006). Its meaningful consideration of those factors led it

to impose a sentence thirty-one months below the bottom of the applicable guideline

range. Accordingly, the sentence imposed was reasonable, and Taylor’s challenge to his

sentence fails.

                                      III. Conclusion

       For these reasons, we will uphold the jury’s verdict, and we will affirm the

sentence imposed by the District Court.




                                              8